Citation Nr: 1436275	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-42 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for acid reflux.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979 and from July 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran seeks service connection for sleep apnea and acid reflux as the result of his second period of active service, from July 2004 to January 2006.  

The Veteran claims that his sleep apnea first had its onset during his July 2004 to January 2006 period of active service.  The evidence of record shows that the Veteran was first diagnosed with sleep apnea in May 2006-only four months after separation from service.  He stated that his fellow soldiers reported to him that he had symptoms of sleep apnea while serving abroad, and his fiancée and family members told him that he had such symptoms after he returned home.  See November 2009 VA Form 9.  The Board notes that the Veteran has not provided any written statements from these individuals.  On remand, the Veteran should be given the opportunity to provide statements from any individuals he claims observed his sleep apnea symptoms during or following service.

The Veteran contends that his acid reflux was aggravated during his July 2004 to January 2006 period of active service.  Specifically, he claims that his condition worsened because of lack of medication and treatment.  See November 2009 VA Form 9.  Post-service treatment records show that the Veteran has been treated for gastroesophageal reflux disease (GERD) since April 2006.  April 2006 VA treatment notes indicate that the Veteran reported that his GERD symptoms worsened while he was stationed in Iraq.  

The Veteran has not been provided with a VA examination for his claims for sleep apnea and acid reflux.  Based on the evidence currently of record, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  He should also be provided with a VA examination to determine whether his active service aggravated his pre-existing acid reflux disorder.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to provide statements from the individuals he claimed witnessed his sleep apnea symptoms.

2.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that sleep apnea had its onset in service or is otherwise related to service. 

The examiner should provide reasons for the opinion that take into account the Veteran's reports of his in-service symptoms.

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner must clearly so state and explain why.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

3.  After obtaining any outstanding records, schedule the Veteran for a VA examination to address the claim of aggravation of acid reflux disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's acid reflux disorder was aggravated (worsened beyond natural progression) by his active duty service.   

The examiner should provide reasons for the opinion that take into account the Veteran's reports of his in-service symptoms.

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner must clearly so state and explain why.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



